Citation Nr: 0723680	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1947 to December 
1952.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office, 
which denied entitlement to service connection for bilateral 
hearing loss and tinnitus.

The Board notes that the veteran initially requested, in 
October 2004, a hearing before a member of the Board.  In 
April 2007, the veteran subsequently withdrew his hearing 
request.  The Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702 (e) (2006)



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

3.  Competent evidence of tinnitus in service or of a nexus 
between the post service tinnitus disability and service is 
not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi,  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the Veteran has been afforded proper 
notice under the VCAA.  The Regional Office provided a VCAA 
notice letter to the veteran in September 2003, prior to the 
initial adjudication of the claim.  The VCAA letter notified 
the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by the VA.  The content of the letter 
clearly complied with first, second, and third notice 
elements, as identified by the Court in Pelegrini, supra.

The Board recognizes that the September 2003 letter did not 
specifically inform the veteran of the "fourth element," 
i.e. to provide any evidence in his possession that pertains 
to the claim in the September 2003 letter.  However, the 
Board finds that he was otherwise fully notified of the need 
to give evidence pertaining to his claim.  In July 2004, the 
Waco, Texas Regional Office sent the veteran a letter 
regarding a claim for service connection for injuries to his 
feet due to exposure to the cold during the Korean.  That 
letter further clarified the responsibilities of the VA and 
the claimant to obtain evidence and stated that "[i]f there 
is any other evidence that you think will support your claim, 
please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was notified that he should identify 
all relevant evidence to support a claim for service 
connection.  The claims for service connection for bilateral 
hearing loss and tinnitus were subsequently readjudicated in 
an August 2004 Supplemental Statement of the Case.  
Therefore, the Board finds that any error as to the content 
of the notice was nonprejudicial.  

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  A letter compliant with this notice 
was sent to the veteran in March 2006, but there was no 
subsequent readjudication of the claim.  However, since the 
claim for service connection is being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and VA outpatient treatment records, 
and the record reflects that in October 2003, the veteran had 
an examination regarding his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be: 
(1) medical evidence of a current disability; (3) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West,, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. 3.385 which 
provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5. Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss and Tinnitus

The veteran alleges that he suffers from hearing loss as a 
result of being exposed to acoustic trauma during service.  
The veteran states that he used various weapons including 
guns and rocket launchers without earplugs, and that the 
noise from these firearms damaged his hearing.   The veteran 
also alleges that he used a telephone outside a tank to tell 
the tank's commander to fire, and that noise from the tank's 
gun also caused damage to his hearing. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  

Service medical records are negative for any complaints or 
findings of hearing loss or tinnitus.  On separation 
examination in December 1952 whispered and spoken voice was 
15/15 bilaterally.  

Medical records from Callier Center for Communication 
Disorder, at the University of Texas at Dallas confirm that 
the veteran was evaluated for hearing problems in 1977.  
Regardless, this evaluation was performed over twenty years 
after the veteran left the service.

On VA authorized audiological evaluation in October 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
60
65
70
LEFT
15
80
80
85

Average puretone thresholds were 50 in the right ear and 65 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.

The audiologist diagnosed the veteran with bilateral high 
frequency sensorineural hearing loss and bilateral constant 
tinnitus.  In a November 2003 addendum, the audiologist, 
after reviewing the medical records, determined that it 
appeared most likely that the veteran's hearing loss and 
tinnitus both occurred subsequent to separation from active 
duty.  The audiologist determined that it was less likely 
than not that the current hearing loss and tinnitus are 
related to military service.  The examiner also stated that 
the veteran's separation examination indicated normal 
hearing.  There is no competent evidence to counterbalance or 
contradict this medical opinion.

In considering a July 2004 audiological examination, it is 
further noted that the audiologist did not specifically 
relate the veteran's hearing loss to his period of military 
service. Specifically, in reference to the veteran's history 
of acoustic trauma in service, the private opinion is still 
rather speculative (e.g., "may be consistent with exposure 
to loud noises").  The VA opinion, however, is expressed in 
less ambiguous terms. The provisions of 38 C.F.R. § 3.102 
state that service connection may not be based on a resort to 
speculation or even remote possibility.  The Court has 
provided that medical evidence which merely indicates that 
the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence 
of the claimed disorder or any such relationship.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Therefore, the Board finds that the veteran's claim for 
service connection for bilateral hearing loss disability and 
tinnitus cannot be granted because there is no evidence of 
bilateral hearing loss and tinnitus at the time he separated 
from service, no evidence of manifestations of bilateral 
hearing loss to a compensable degree within one year 
following his discharge from service, no evidence of 
continuity of symptomatology of bilateral hearing loss and 
tinnitus from the time he separated from service until the 
first objective showing of hearing loss in 2003, and no 
competent evidence of a nexus between the bilateral hearing 
loss disability or tinnitus and service.  

While the veteran appears sincere in his belief that his 
hearing problems are attributable to his service, the veteran 
is not competent to attribute his current bilateral hearing 
loss disability or tinnitus to his service, as that would 
require a medical opinion.  Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


